                               Case 2:18-cv-09360-FMO-DFM Document 47 Filed 01/31/19 Page 1 of 9 Page ID #:1117



                                 1   Lisa S. Kantor, State Bar No. 110678
                                      lkantor@kantorlaw.net
                                 2   J. David Oswalt, State Bar No. 73439
                                      jowsalt@kantorlaw.net
                                 3   Timothy J. Rozelle, State Bar No. 298332
                                      trozelle@kantorlaw.net
                                 4   KANTOR & KANTOR, LLP
                                     19839 Nordhoff Street
                                 5   Northridge, CA 91324
                                     Telephone: (818) 886-2525
                                 6   Facsimile: (818) 350-6272
                                 7   Attorneys for Plaintiff,
                                     Sovereign Asset Management, Inc.
                                 8
                                 9
                                10                        UNITED STATES DISTRICT COURT
                                11                      CENTRAL DISTRICT OF CALIFORNIA
                                12
Northridge, California 91324




                                13   SOVEREIGN ASSET                            )   Case No.: 2:18-cv-09360 FMO (DFMx)
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                                     MANAGEMENT, INC.,                          )   Hon. Fernando M. Olguin
       (818) 886 2525




                                14                                              )
                                                        Plaintiff,              )   JOINT RULE 26(f) REPORT
                                15                                              )
                                              v.                                )
                                16                                              )   Corrected 1st Amended Complaint filed
                                     HEALTH NET LIFE INSURANCE                  )   11/28/18
                                17   COMPANY,;                                  )
                                                                                )
                                18                                              )
                                                        Defendant.              )
                                19                                              )
                                                                                )
                                20
                                21           Plaintiff SOVEREIGN ASSET MANAGEMENT, INC. (“Sovereign”) and
                                22   Defendant HEALTH NET LIFE INSURANCE COMPANY (“Health Net”), by and
                                23   through their respective counsel, hereby submit the following Joint Rule 26(f)
                                24   Report pursuant to Fed. R. Civ. P. Rule 26(f), the Local Rules of this Court, and this
                                25   Court’s Order Setting Scheduling Conference [Docket #34] dated December 21,
                                26   2018.
                                27
                                28


                                                                     JOINT RULE 26(F) REPORT
                               Case 2:18-cv-09360-FMO-DFM Document 47 Filed 01/31/19 Page 2 of 9 Page ID #:1118



                                 1         STATEMENT OF THE CASE
                                 2         A.     Plaintiff’s Statement of the Case
                                 3         Plaintiff’s Corrected First Amended Complaint (“FAC”) contains a single
                                 4   claim for intentional interference with prospective economic advantage by
                                 5   Sovereign against Health Net. [Docket #11-1].
                                 6         The FAC alleges that, prior to and throughout 2016, Sovereign admitted and
                                 7   treated 469 Health Net-insured patients in need of medically necessary substance
                                 8   abuse and behavioral health treatment. Sovereign obtained a valid assignment of
                                 9   benefits and submitted requests to Health Net for prior authorization (where
                                10   appropriate) before treating these patients. Plaintiff formed an economic relationship
                                11   with Health Net’s members who exercised their right to use their out-of-network
                                12   benefit in obtaining mental health treatment. Pursuant to that relationship, Plaintiff
Northridge, California 91324




                                13   provided mental health treatment to those patients and billed Health Net for that
 KANTOR & KANTOR LLP
  19839 Nordhoff Street

       (818) 886 2525




                                14   treatment in the amount of over $55 million.
                                15         Health Net’s patients were covered under Health Net PPO policies that
                                16   contained generous provisions requiring that out-of-network substance abuse
                                17   treatment providers be paid 75% of billed charges. Health Net sold these generous
                                18   policies as part of an effort in 2014 and 2015 to expand Health Net’s market share in
                                19   the insurance market created by the Affordable Care Act. When Health Net realized
                                20   that these PPO products were creating a huge deficit for the company, Health Net
                                21   devised a plan to avoid paying the legitimate claims of substance abuse treatment
                                22   centers like Sovereign. FAC ¶ 38.
                                23         In the second half of 2015 and early 2016, Health Net began a systematic
                                24   campaign to discourage its members from exercising their rights to utilize their out-
                                25   of-network benefits to obtain behavioral health treatment from Sovereign and to
                                26   mitigate losses caused by the reimbursement language found in the Health Net
                                27   policies. FAC ¶ 55. Health intentionally undertook the following actions to disrupt
                                28   the relationship between Sovereign and its Health Net-insured patients:

                                                                              2
                                                                  JOINT RULE 26(F) REPORT
                               Case 2:18-cv-09360-FMO-DFM Document 47 Filed 01/31/19 Page 3 of 9 Page ID #:1119



                                 1         (1)     In early 2016, Health Net placed Sovereign’s submitted claims for
                                 2   treatment of Health Net-insured patients on a special no-pay or underpay queue;
                                 3         (2)    Health Net sent letters to Sovereign facilities informing them that no
                                 4   further claims would be processed unless Sovereign submitted responses to several
                                 5   onerous and unreasonable requests for documents and information;
                                 6         (3)    Health Net initiated an internal investigation of Sovereign and then
                                 7   reported its dishonest and false findings to various federal and state law enforcement
                                 8   agencies;
                                 9         (4)    Health Net refused to pay or underpaid a vast majority of Sovereign’s
                                10   submitted treatment claims based on an improper reimbursement methodology.
                                11         In 2015, the Sovereign entities were valued at approximately $625 million. In
                                12   2018, as a further direct result of Health Net’s above-described conduct, Sovereign
Northridge, California 91324




                                13   was unable to sustain its operations, and was forced to close its treatment facilities.
 KANTOR & KANTOR LLP
  19839 Nordhoff Street

       (818) 886 2525




                                14   FAC ¶ 57. By July 2018, Sovereign publicly announced that it was closing its doors
                                15   amid financial difficulties and an ongoing investigation following allegations of
                                16   insurance fraud.
                                17         B.     Health Net’s Statement of the Case
                                18         Sovereign conducted scheme to defraud Health Net and other insurance
                                19   companies. The scheme included among other things: 1) paying “body-brokers”
                                20   thousands of dollars per patient to obtain patients, including patients from out of
                                21   state; 2) submitting or assisting in submitting fraudulent applications for insurance
                                22   for patients; 3) paying premiums for patients; 4) waiving patients’ co-insurance
                                23   obligations for out-of-network care; 5) billing for excessive and/or medically
                                24   unnecessary care, and in some cases for care that was not actually provided; and 6)
                                25   creating phony medical records to attempt to justify its fraudulent and excessive
                                26   claims. When Health Net discovered the scheme it placed Sovereign’s claims on
                                27   pre-payment review, commenced an investigation of Sovereign, and reported its
                                28

                                                                               3
                                                                   JOINT RULE 26(F) REPORT
                               Case 2:18-cv-09360-FMO-DFM Document 47 Filed 01/31/19 Page 4 of 9 Page ID #:1120



                                 1   findings of wrongdoing to the California Department of Insurance and law
                                 2   enforcement authorities.
                                 3         Health Net has moved to dismiss this case because Sovereign’s claim is
                                 4   fatally flawed, as explained in Health Net’s motion to dismiss. Health Net has also
                                 5   filed a special motion to strike Sovereign’s allegations regarding reporting its
                                 6   misconduct to law enforcement authorities under California’s anti-SLAPP statute.
                                 7   If this case is not dismissed, Health Net will vigorously defend itself on the grounds
                                 8   that Sovereign was engaged in a fraudulent scheme and therefore is not entitled to
                                 9   any damages Health Net.
                                10   A.    SUBJECT MATTER JURISDICTION
                                11        Plaintiff brings this case based on diversity of citizenship pursuant to 28
                                12   U.S.C. § 1332. Plaintiff is a corporation duly organized and existing under the laws
Northridge, California 91324




                                13   of Delaware, with its principal place of business in Delaware, doing business as
 KANTOR & KANTOR LLP
  19839 Nordhoff Street

       (818) 886 2525




                                14   “Sovereign Health Group.” Defendant is a California corporation with its principal
                                15   place of business in Woodland Hills, California. Additionally, the amount in
                                16   controversy, exclusive of interest and costs, exceeds the sum of $75,000.00.
                                17   B.    LEGAL ISSUES
                                18         Defendant has filed a motion to dismiss and special motion to strike (anti-
                                19   SLAPP) raising the following legal issues:
                                20                1.    Whether Plaintiff has adequately pled an “existing economic
                                21                      relationship” between itself and Health-Net insured patients
                                22                      during the relevant time period.
                                23                2.    Whether Plaintiff has standing to bring this action.
                                24                3.    Whether paragraphs 47, 48 and 55(e) of the FAC are protected
                                25                      speech which the tort claim “arises from.”
                                26                4.    Whether Sovereign can prove the elements constituting a claim
                                27                      for intentional interference with prospective economic
                                28                      advantage.

                                                                              4
                                                                  JOINT RULE 26(F) REPORT
                               Case 2:18-cv-09360-FMO-DFM Document 47 Filed 01/31/19 Page 5 of 9 Page ID #:1121



                                 1         If this case is not dismissed, Health Net anticipates asserting legal and
                                 2   equitable defenses and seeking attorneys’ fees.
                                 3   C.    PARTIES, EVIDENCE, ETC.
                                 4         The parties to this action are: (a) Plaintiff Sovereign Asset Management, Inc.
                                 5   (“Sovereign”) and (b) Defendant Health Net Life Insurance Company.
                                 6         Sovereign is a corporation duly organized and existing under the laws of
                                 7   Delaware, with its principal place of business in Delaware, doing business as
                                 8   “Sovereign Health Group.” In December 2008, Sovereign purchased and became
                                 9   the sole owner of Dual Diagnosis Treatment Center, Inc. (“Dual Diagnosis”), a
                                10   corporation organized and existing under the laws of California. Dual Diagnosis
                                11   does business as “Sovereign Health of California” and on occasion under other
                                12   names as permitted by law. Dual Diagnosis operated and maintained behavioral
Northridge, California 91324




                                13   health treatment facilities in California, and is the parent company of other entities
 KANTOR & KANTOR LLP
  19839 Nordhoff Street

       (818) 886 2525




                                14   which operated and maintained behavioral health treatment centers in Orange
                                15   County, California, and in other states around the country, including Arizona, Texas,
                                16   and Florida.
                                17         Health Net Life Insurance Company is a corporation organized and existing
                                18   under the laws of the State of California, with its principal place of business in
                                19   California. Centene Corporation is the ultimate parent of Health Net. Centene
                                20   Corporation is a publicly held corporation whose shares are traded on the New York
                                21   Stock Exchange. It has no parent company, and no publicly held corporation owns
                                22   10% or more of its stock.
                                23         The parties agree to exchange Initial Disclosures, pursuant to Fed. R. Civ. P.
                                24   26(a)(1), on or before March 29, 2019.
                                25   D.    INSURANCE
                                26         Neither party has insurance coverage for this litigation.
                                27
                                28

                                                                               5
                                                                   JOINT RULE 26(F) REPORT
                               Case 2:18-cv-09360-FMO-DFM Document 47 Filed 01/31/19 Page 6 of 9 Page ID #:1122



                                 1   E.    MAGISTRATE JUDGE
                                 2         On December 11, 2018, Defendant elected to not consent to proceed before
                                 3   assigned Magistrate Judge Steve Kim. [Docket #26].
                                 4   F.    DISCOVERY
                                 5         The parties believe that without resolution of the outstanding (1) Defendant’s
                                 6   motion to dismiss Plaintiff’s FAC and (2) Defendant’s Special Motion to Strike
                                 7   Allegations in Plaintiff’s FAC (Anti-SLAPP), it is premature to set discovery
                                 8   deadlines. Parties generally agree that the discovery cut-off should be set roughly
                                 9   10 months from the Court’s order on the outstanding motions. The parties propose
                                10   to work together on a proposed discovery schedule if Health Net’s motion to dismiss
                                11   is not granted.
                                12   G.    MOTIONS
Northridge, California 91324




                                13         The parties believe that, at the close of discovery, dispositive motions may be
 KANTOR & KANTOR LLP
  19839 Nordhoff Street

       (818) 886 2525




                                14   appropriate. As such, if Health Net’s motion to dismiss is not granted, the parties
                                15   have agreed to propose a dispositive motion filing cut-off in March 2020, roughly
                                16   two months following the parties’ proposed discovery cut-off.
                                17   H.    CLASS CERTIFICATION
                                18         Not applicable as Plaintiff does not seek nor allege a class action.
                                19   I.    OTHER MOTIONS
                                20        The parties do not at this time anticipate motions seeking to add other parties
                                21   or claims, file amended pleadings, or transfer venue, but respectfully reserve the
                                22   right to seek amendment if deemed appropriate as discovery and litigation proceed.
                                23   J.    SETTLEMENT/ALTERNATIVE DISPUTE RESOLUTION (ADR)
                                24         The parties are conferring regarding timing and procedure for ADR, including
                                25   the possibility of private mediation and selection of a private mediator. If the
                                26   parties are not able to resolve this matter informally, they plan to pursue voluntary,
                                27   private mediation pursuant to ADR Procedure No. 3 (Local Rule 16-15.4).
                                28

                                                                              6
                                                                  JOINT RULE 26(F) REPORT
                               Case 2:18-cv-09360-FMO-DFM Document 47 Filed 01/31/19 Page 7 of 9 Page ID #:1123



                                 1   K.       PRETRIAL CONFERENCE AND TRIAL
                                 2            The parties tentatively propose the following schedule:
                                 3
                                 4    Event                                                           Proposed Date
                                 5    Initial Disclosures Due                                         March 29, 2019
                                 6    Deadline to Conduct Mediation/Settlement Conference May 1, 2020
                                 7    Discovery Cut-off                                               January 13, 2020
                                 8    Last Day to File Dispositive Motions                            March 5, 2020
                                 9    Last Day to Hear Dispositive Motions                            April 30, 2020
                                10    Pre-Trial Conference                                            June 2020, to be set by
                                11                                                                    the Court
                                12    Trial                                                           July 2020, to be set by
Northridge, California 91324




                                13
 KANTOR & KANTOR LLP




                                                                                                      the Court
  19839 Nordhoff Street

       (818) 886 2525




                                14   L.       TRIAL ESTIMATE
                                15            The parties, at this time, anticipate that a trial will last 4-5 days. At this time,
                                16   without the benefit of having conducted full discovery, each party contemplates
                                17   calling between 4-6 witnesses.
                                18   M.       TRIAL COUNSEL
                                19            Lisa S. Kantor will serve as trial counsel for Plaintiff.
                                20            Steven M. Cady will serve as trial counsel for Defendant.
                                21            The parties reserve the right to add additional trial counsel.
                                22   N.       INDEPENDENT EXPERT OR MASTER
                                23            The parties agree that appointment of an independent scientific expert or a
                                24   master, pursuant to Federal Rules of Civil Procedure 53, is not necessary at this
                                25   time.
                                26
                                27
                                28

                                                                                  7
                                                                      JOINT RULE 26(F) REPORT
                               Case 2:18-cv-09360-FMO-DFM Document 47 Filed 01/31/19 Page 8 of 9 Page ID #:1124



                                 1   O.    OTHER ISSUES
                                 2         The parties anticipate that there may be a significant amount of discovery
                                 3   generated involving HIPAA-governed medical records and personal data identifiers.
                                 4   As such, the parties anticipate that it would be appropriate, following the resolution
                                 5   of outstanding motions before this Court, to agree upon a Stipulated Protective
                                 6   Order that protects documents containing sensitive personal data identifiers (such as
                                 7   medical records and other mental health-related records) as well as any documents
                                 8   that may be deemed confidential by the parties.
                                 9
                                10   DATED: January 31, 2019                KANTOR & KANTOR LLP
                                11
                                                                            By_/s/ Lisa S. Kantor___________________
                                12                                          Lisa S. Kantor
                                                                            Timothy J. Rozelle
Northridge, California 91324




                                13
 KANTOR & KANTOR LLP




                                                                            Attorneys for Plaintiff
  19839 Nordhoff Street




                                                                            SOVEREIGN ASSET MANAGEMENT,
       (818) 886 2525




                                14                                          INC.
                                15
                                     DATED: January 31, 2019                MANATT, PHELPS & PHILLIPS, LLP
                                16
                                17                                          By_/s/ Samuel A. Canales________________
                                                                            Gregory N. Pimstone
                                18                                          John M. LeBlanc
                                                                            Ileana M. Hernandez
                                19                                          Samuel A. Canales
                                                                            Attorneys for Defendant
                                20                                          HEALTH NET LIFE INSURANCE
                                                                            COMPANY
                                21
                                22   DATED: January 31, 2019                WILLIAMS & CONNOLLY LLP
                                23
                                                                            By_/s/ Steven M. Cady_________________
                                24                                          Brendan V. Sullivan
                                                                            (Pro Hac Vice)
                                25                                          William R. Murray, Jr.
                                                                            (Pro Hac Vice)
                                26                                          Steven M. Cady
                                                                            (Pro Hac Vice)
                                27                                          Attorneys for Defendant
                                                                            HEALTH NET LIFE INSURANCE
                                28                                          COMPANY

                                                                              8
                                                                  JOINT RULE 26(F) REPORT
                               Case 2:18-cv-09360-FMO-DFM Document 47 Filed 01/31/19 Page 9 of 9 Page ID #:1125



                                 1         Filer’s Attestation: Pursuant to Local Rule 5-4.3.4(a)(2)(i), Lisa S. Kantor
                                     hereby attests that all other signatories listed, and on whose behalf the filing is
                                 2   submitted, concur in the filing’s content and have authorized the filing.
                                 3
                                 4
                                 5
                                 6
                                 7
                                 8
                                 9
                                10
                                11
                                12
Northridge, California 91324




                                13
 KANTOR & KANTOR LLP
  19839 Nordhoff Street

       (818) 886 2525




                                14
                                15
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28

                                                                              9
                                                                  JOINT RULE 26(F) REPORT
